DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1-2, 11-12, and 16 have been amended, claims 5-6 and 14 have been canceled, and claims 21-23 have been newly added.  Claims 1-4, 7-13, and 15-23 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 11, 14, and 16 have been considered but are moot in view of newly found reference Hirano(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2011/0134869 A1), hereinafter referred to as Hirano, in view of Lindem, III et al. (US 2010/0042712 A1), hereinafter referred to as Lindem, Zhao et al. (US 8,788,826 B1), hereinafter referred to as Zhao, and Hirano et al. (US 2010/0027474 A1), hereinafter referred to as Hirano(2).

	Regarding claim 1, Hirano teaches a method (Hirano - Abstract, note technique) comprising:
	identifying at an initiator element a list of Internet protocol (IP) prefixes corresponding to routes designated as interesting routes, wherein the IP prefixes are included in a Routing Information Base (RIB) of the initiator (Hirano - Fig. 1 mobile node 100, routing section 220 with routing table 240; Paragraph [0119], note MN 100 (initiator element) contains a routing section 220; Paragraph [0125], note routing table 240 (a routing table is a Routing Information Base) including routing entries, source address and destination address (which each contain an IP prefix));
	responsive to detection of a change in the list of IP prefixes (Hirano - Paragraph [0128], note prefix detection section 250 (detects a change in prefix allocation), prefix management section 260 can notify the mobility management domain of prefix preference information): (Hirano - Fig. 1 prefix preference S150; Fig. 13 message 1315; Paragraph [0188], note prefix preference message may be implemented with an IKEv2 initiation message (or any other IKEv2 message); Paragraph [0190], note embedding a new prefix preference message in the IKEv2 initiation message, packet 1315; Paragraph [0195], note IKEv2 payload part 1322 includes multiple payload fields, only one payload is shown carrying prefix preference information corresponding to a prefix to be reused, prefix to be deleted, or prefix to be recycled; multiple payloads may include multiple prefixes, which can be interpreted to be a portion of a list);
	and sending the IKEv2 NOTIFY message to a responder element peered with the initiator element (Hirano - Paragraph [0127], note sending the prefix preference to the mobility management domain (responder element)).
	Hirano does not teach monitoring the RIB for a change in the list of IP prefixes.
	In an analogous art, Lindem teaches monitoring the RIB for a change in the list of IP prefixes (Lindem - Paragraph [0037], note upon a change to the protocol instance’s local RIB (a route was added, modified, deleted, etc.; routes include IP addresses and thus IP prefixes), the routing protocol instance communicates the change).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lindem into Hirano in order to monitor processes in the control plane and provide security/authentication processes (Lindem - Paragraph [0005]).

	In an analogous art, Zhao teaches wherein the responder element updates an RIB of the responder element using the changed list of IP prefixes included in the received IKEv2 NOTIFY message (Zhao - Col. 3 lines 14-18, note messages for prefix delegation (which may substituted with IKEv2 messages as cited in Hirano) can be exchanged between the UE and HA (responder element), HA must update its routing table by specifying the next hop to the delegated prefix).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhao into the combination of Hirano and Lindem in order to shorten wait times for network connectivity and reduce signaling overhead caused by setting security associations (Zhao - Col. 6 lines 35-46).
	The combination of Hirano, Lindem, and Zhao still does not teach injecting all of the changed list of IP prefixes into a message.
	In an analogous art, Hirano(2) teaches injecting all of the changed list of IP prefixes into a message (Hirano(2) - Paragraph [0001], note IP (Internet Protocol) network; Paragraph [0084], note Internet Key Exchange; Paragraph [0111], note the entire linked address list may be transmitted in an arbitrary message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano(2) into the combination of Hirano, Lindem, and Zhao in order to reduce excess transmission of routing update messages (Hirano(2) - Paragraphs [0032] and [0034]).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Zhao (Zhao - Fig. 33 memory 3304A and 3304B; Col. 23 lines 28-35, note examples of computer-readable medium include semiconductor or solid state memory, magnetic tape, etc.; Col. 23 lines 36-48, note data processing system suitable for storing and/or executing program code, processor coupled to memory elements 3304A-B, memory elements can provide storage of program code).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Zhao (Zhao - Fig. 33 system 3300, processor 3302, and memory 3304A and 3304B; Col. 23 lines 36-48, note data processing system 3300 suitable for storing and/or executing program code, processor 3302 coupled to memory elements 3304A-B, memory elements can provide storage of program code).

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claims 1, 11, and 16 above, and further in view of Wijnands et al. (US 9,363,227 B2), hereinafter referred to as Wijnands.

	Regarding claim 2, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the identifying comprises using at least one of an Access Control List (ACL) and a route-map to identify IP prefixes corresponding to interesting routes.
(Wijnands - Col. 8 lines 31-35, note designated prefixes in prefix list can be configured (identified) on routing module by a network provider; Col. 12 lines 60-62, note prefix list can alternatively be implemented as part of an access control list configured on network device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wijnands into the combination of Hirano, Lindem, Zhao, and Hirano(2) in order to provide particular services or applications to receivers which do not support Source-Specific Multicast (SSM) (Wijnands - Col. 3 lines 1-15).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 2.

Claims 3-4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claims 1, 11, and 16 above, and further in view of Yoshimura et al. (US 2005/0213574 A1), hereinafter referred to as Yoshimura.

	Regarding claim 3, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the detected change comprises an addition to the RIB of the initiator element of an IP address corresponding to an interesting route.
(Yoshimura - Paragraph [0089], note when the IPsec (which may involve IKEv2) tunnel is set up (detected change), the routing registration section dynamically registers in the routing table the global IP address and the router in association with the corresponding local IP address, dynamic registration of an IP address may involve the addition of the IP address into the routing table).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yoshimura into the combination of Hirano, Lindem, Zhao, and Hirano(2) in order to improve routing IPsec-encrypted data communications over non-fixed IP addresses (Yoshimura - Paragraphs [0014]-[0015]).

	Regarding claim 4, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the detected change comprises a deletion from the RIB of the initiator element of an IP address corresponding to an interesting route.
	In an analogous art, Yoshimura teaches wherein the detected change comprises a deletion from the RIB of the initiator element of an IP address corresponding to an interesting route (Yoshimura - Paragraph [0091], note when the IPsec tunnel shuts down (detected change), the global IP address registered in association with the corresponding local IP address is deleted (from the routing table)).


	Regarding claim 13, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the detected change comprises at least one of an addition to the RIB of the initiator element of an IP address corresponding to an interesting route.
	In an analogous art, Yoshimura teaches wherein the detected change comprises at least one of an addition to the RIB of the initiator element of an IP address corresponding to an interesting route (Yoshimura - Paragraph [0089], note when the IPsec (which may involve IKEv2) tunnel is set up (detected change), the routing registration section dynamically registers in the routing table the global IP address and the router in association with the corresponding local IP address, dynamic registration of an IP address may involve the addition of the IP address into the routing table) and a deletion from the RIB of the initiator element of an IP address corresponding to an interesting route (Yoshimura - Paragraph [0091], note when the IPsec tunnel shuts down (detected change), the global IP address registered in association with the corresponding local IP address is deleted (from the routing table)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yoshimura into the combination of Hirano, Lindem, Zhao, and Hirano(2) for the same reason as claim 3 above.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 13.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claims 1 and 16 above, and further in view of Maino et al. (US 9,887,936 B2), hereinafter referred to as Maino.

	Regarding claim 7, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the initiator element comprises a spoke router of a Field Area Network (FAN), the responder element comprises a hub router of the FAN, and wherein the change results from at least one of connection of a Wireless Personal Area Network (WPAN) router to the initiator element and disconnection of the WPAN router from the initiator element.
	In an analogous art, Maino teaches wherein the initiator element comprises a spoke router of a Field Area Network (FAN), the responder element comprises a hub router of the FAN (Maino - Col. 2 lines 49-54, note smart object networks are considered field area networks, the smart objects may comprise routers; Col. 5 lines 59-67, note Multi-Topology-Routing (MTR), which may support hub-and-spoke topology for a field area network), and wherein the change results from at least one of connection of a Wireless Personal Area Network (WPAN) router to the initiator element and disconnection of the WPAN router from the initiator element (Maino - Col. 4 lines 43-46, note routing process may support the user of Internet Protocol version 6 (IPv6) within a wireless personal area network (WPAN) formed using wireless links between devices/nodes, the routing process may involve connecting and disconnecting links between a router and initiator element).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Maino into the combination (Maino - Col. 13 lines 53-63).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 7.

Claims 8-9, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claims 1 and 16 above, and further in view of Narayanan (US 7,779,152 B2).

	Regarding claim 8, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein each of the interesting routes comprises a Route Policy Language (RPL) route.
	In an analogous art, Narayanan teaches wherein each of the interesting routes comprises a Route Policy Language (RPL) route (Narayanan - Col. 6 lines 41-47, note routing policy specification language (RPSL) repository to retrieve the keys, associated with information needed to form a tunnel (route) on the path between the MN (mobile node) and the CN (correspondent node)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Narayanan into the combination of Hirano, Lindem, Zhao, and Hirano(2) in order to improve scalability of IKE security association and IP security policies in VPNs (Narayanan - Col. 2 lines 46-67 and Col. 3 lines 1-7).

Regarding claim 9, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein the NOTIFY message is sent via a Virtual Private Network (VPN) connection between the initiator element and the responder element.
	In an analogous art, Narayanan teaches wherein the NOTIFY message is sent via a Virtual Private Network (VPN) connection between the initiator element and the responder element (Narayanan - Col. 1 lines 27-32, note VPN tunnels (between devices) are normally implemented as IPsec sessions; Col. 1 lines 33-39, note implementation of IPsec, knowledge of how to decrypt using IKE (internet key exchange)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Narayanan into the combination of Hirano, Lindem, Zhao, and Hirano(2) for the same reason as claim 8 above.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 8.

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claims 1, 11, and 16 above, and further in view of Swander et al. (US 7,500,102 B2), hereinafter referred to as Swander.

	Regarding claim 10, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach the method further comprising throttling the injecting and sending if a period of time identified by a configurable dampener period has not expired since a previous IKEv2 NOTIFY message was sent.
(Swander - Fig. 8; Col. 9 lines 8-14, note initiator node that desires to establish an SA with a responder node will transmit an IKE message, fragmenter monitors the message after a suitable time interval (which may be configurable) to determine whether an appropriate response has been received; Col. 10 lines 11-14, note iterative process whereby increasingly smaller packet sizes (of the IKE message payload) are selected until a suitable response is received, smaller packet sizes imply a reduced transmission rate, which can be interpreted as throttling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Swander into the combination of Hirano, Lindem, Zhao, and Hirano(2) in order to prevent or mitigate denial-of-service attacks over IKE messages (Swander - Col. 12 lines 63-67 and Col. 13 lines 1-6).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 10.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lindem, Zhao, and Hirano(2) as applied to claim 16 above, and further in view of Scudder et al. (US 2004/0090913 A1), hereinafter referred to as Scudder.

Regarding claim 23, the combination of Hirano, Lindem, Zhao, and Hirano(2) does not teach wherein for any routes corresponding to any IP prefixes that are not included in the changed list of IP prefixes, the responder element updates the RIB of the responder element by withdrawing any routes corresponding to any IP prefixes that are not included in the changed list of IP prefixes.
	In an analogous art, Scudder teaches wherein for any routes corresponding to any IP prefixes that are not included in the changed list of IP prefixes, the responder element updates the RIB of the responder element by withdrawing any routes corresponding to any IP prefixes that are not included in the changed list of IP prefixes (Scudder - Paragraph [0017], note generates a backup routing database from routes received from peer routing systems, compares prefixes of routes in the backup routing database with prefixes in the prefix table, and sends route withdraw messages to peer routing systems for routes having prefixes listed in the prefix table and not identified in the backup routing database).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scudder into the combination of Hirano, Lindem, Zhao, and Hirano(2) in order to synchronize information across routing systems in case of failover (Scudder - Paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Brown (US 2002/0165980 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461